



PROSPECTUS




EXELON CORPORATION


2020 LONG-TERM INCENTIVE PLAN








28,969,645 Shares of Common Stock, No Par Value








This prospectus covers up to 28,969,645 shares of Common Stock of Exelon
Corporation that may be issued under the Exelon Corporation 2020 Long-Term
Incentive Plan. Shares of Exelon Corporation Common Stock are listed on the
Nasdaq Global Select Market under the ticker symbol “EXC.”


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.








Neither the Securities and Exchange Commission nor any state securities
commission has approved or disapproved of these securities or passed upon the
accuracy or adequacy of this prospectus. Any representation to the contrary is a
criminal offense.


You should rely only on the information contained or referred to in this
prospectus . We have not authorized anyone to provide you with information that
is different.


The information contained in this prospectus is correct as of the date of this
prospectus . You should be aware that some of this information may have changed
by the time this document is delivered to you.


The date of this prospectus is May 27, 2020.








1

--------------------------------------------------------------------------------






SUMMARY


This prospectus relates to shares of common stock (the “Common Shares”) which
will be issued pursuant to awards granted to employees, non-employee directors
and persons expected to become employees and non-employee directors of Exelon
Corporation (the “Company”) and its subsidiaries, pursuant to the Exelon
Corporation 2020 Long-Term Incentive Plan (the “Plan”). References in this
prospectus to the “Company” include the Company and its subsidiaries, unless
otherwise indicated or required by context.


The Plan’s purposes are to (i) align the interests of the Company’s stockholders
and recipients of awards under the Plan by increasing the proprietary interest
of such recipients in the growth and success of the Company and its subsidiaries
with which such recipients are employed, (ii) advance the interests of the
Company by attracting and retaining employees and non-employee directors and
(iii) motivate such persons to act in the long-term best interests of the
Company, and its stockholders.


The Plan provides that up to 28,969,645 Common Shares will be reserved for
future issuance under the Plan, subject to adjustment in certain events. This
includes (i) 21,900,000 newly registered Common Shares that have been reserved
for issuance under the Plan plus (ii) up to 7,069,645 Common Shares that, as of
the March 1, 2020, remained available for grant under the 2011 Exelon
Corporation Long-Term Incentive Plan (the “Prior Plan”). Since the effective
date of the Plan, no further awards have been made under the Prior Plan.


The Plan provides authority to grant to Plan participants options to purchase
Common Shares (“Options”) in the form of Incentive Stock Options or Nonqualified
Stock Options, Stock Appreciation Rights (“SARs”) in the form of Tandem SARs or
Free-Standing SARs, Stock Awards in the form of Restricted Stock Awards,
Restricted Stock Unit Awards, or Performance Share Awards, and Performance Unit
and Deferred Stock Unit Awards. The provisions of the Plan are intended to
satisfy the requirements of Section
16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
The Plan is not subject to the provisions of the Employee Retirement Income
Security Act of 1974, as amended, and is not a qualified plan under Section
401(a) of the Internal Revenue Code of 1986, as amended (the “Code”).


A summary of the material features of the Plan follows. This summary is
qualified in its entirety by reference to the full text of the Plan, a copy of
which was filed as Appendix A to the Company’s Definitive Proxy Statement on
Schedule 14A, filed with the Securities and Exchange Commission on March
18, 2020 and which may be obtained by accessing our SEC filings from the
Securities and Exchange
Commission’s website at http://www.sec.gov. A copy of the Plan may also be
obtained directly from the Company. In the event of any conflict between the
statements made in this prospectus, on the one hand, and the terms of the Plan
and the written agreement relating to an award, on the other hand, the terms of
the Plan and such agreement will govern.


Additional information concerning the Plan may be obtained, upon written or oral
request, from Exelon Corporation, Attn: Corporate Secretary, 10 South Dearborn
Street, P.O. Box 805379 Chicago, Illinois, 60680, telephone number (800)
483-3220.




2

--------------------------------------------------------------------------------






DESCRIPTION OF THE PLAN


Eligibility


Participants in the Plan consist of such employees, non-employee directors and
persons expected to become employees and non-employee directors of the Company
and its subsidiaries as the Committee (defined below) may select from time to
time as award recipients, subject to any such additional conditions as the
Company may require from time to time.


Shares Subject to the Plan


A maximum of 28,969,645 Common Shares are initially available for all awards
under the Plan. The number of Common Shares that remain available for future
grants under the Plan will be reduced by the sum of the aggregate number of
Common Shares which become subject to outstanding Options, outstanding
Free-Standing SARs, outstanding Stock Awards, outstanding Deferred Stock Units,
and outstanding Performance Awards denominated in Common Shares (which may be
Performance Share Awards or Performance Unit Awards).


If an award under the Plan is cancelled, forfeited, terminated, expired
unexercised or is settled in cash, then the Common Shares subject to that award
may again be issued under the Plan. In addition, Common Shares that are tendered
or withheld to satisfy any tax withholding obligations with respect to an award,
other than an Option or stock-settled SAR, shall increase the number of shares
available for future grants under the Plan. Common Shares subject to an award
under the Plan will not again be available for issuance if such shares are (i)
shares that were subject to an option or a stock-settled SAR and were not issued
or delivered upon the net settlement or net exercise of such Option or SAR
(including, without limitation, any shares withheld to pay the purchase price or
withholding taxes of an Option or SAR), (ii) shares delivered to the Company to
pay the purchase price or the withholding taxes related to an outstanding Option
or SAR, or (iii) shares repurchased by the Company on the open market with the
proceeds of an Option exercise.


Administration


The Plan will be administered as follows (i) by the Compensation and Leadership
Development Committee (or a successor committee) of the Board of Directors of
the Company (the “Board”), in the case of awards granted to employees, (ii) by
the Corporate Governance Committee of the Board (or a successor committee), in
the case of awards granted to non-employee directors or (iii) by such other
committee designated by the Board (in each case, the “Committee”). The Committee
will, in any case, consist of two or more Board members, each of whom is
intended to be (i) a “non-employee director” within the meaning of Rule 16b-3
under the Exchange Act and (ii) “independent” within the meaning of the rules of
the Nasdaq Global Select Market.


Subject to the provisions of the Plan, the Committee has exclusive discretion to
select the eligible persons who may participate in the Plan and to determine the
form, amount and timing of each award to such persons and, if applicable,
determine the number of Common Shares, the number of SARs, the number of
Restricted Stock Units, the number of Deferred Stock Units or the number of
Performance Units subject to an award. The Committee may also determine the
exercise price or base price associated with the award, the time and conditions
of exercise or settlement of the award and all other terms and conditions of the
award, including the form of the award terms evidencing the award.




3

--------------------------------------------------------------------------------






The Committee has the authority to administer and interpret the Plan and awards,
and its decisions are final, binding and conclusive. The Committee may delegate
some or all of its power and authority under the Plan to the Board or, with
respect to awards granted to employees, to the Chief Executive Officer or other
executive officer of the Company, except that the Committee may not delegate its
power and authority to the Chief Executive Officer or any other executive
officer with respect to any award granted to any person that is subject to
Section 16 of the Exchange Act. No member of the Board or Committee, and no
person to whom the Committee delegates any of its power and authority, will be
liable for his or her own or another person’s acts, omissions, interpretations,
constructions or determinations made in connection with the Plan in good faith.


Committee members are selected by and serve at the pleasure of the Board and
receive compensation fixed by the Board and reimbursements for expenses incurred
while performing their duties. Additional information concerning the Committee
may be obtained upon request from Exelon Corporation, Attn: Corporate Secretary,
10 South Dearborn Street, P.O. Box 805379 Chicago, Illinois,
60680, telephone number (800) 483-3220.


Awards Under the Plan


Types of Awards


Awards under the Plan may include one or more of the following types: (i)
Options; (ii) SARs; (iii) Restricted Stock Awards; (iv) Restricted Stock Unit
Awards; (v) Deferred Stock Unit Awards, (vi) Performance Share Awards and (vii)
Performance Unit Awards.


Options


An Option is the right to purchase a specified number of Common Shares at a
price (the “Purchase Price”) and at times fixed by the Committee on the date of
grant. Options may be in the form of Incentive Stock Options or Nonqualified
Stock Options. The Committee has full power to determine the number of Common
Shares subject to Options and, except as specified in the Plan, to fix the terms
of the Options. Under the terms of the Plan, no Option will be exercisable later
than ten (10) years after the date of grant; provided, however, that if an
Incentive Stock Option is granted to any person who, on the date of grant, owns
more than 10% of the total combined voting power of all classes of stock of the
Company (a “Ten Percent Holder”), the Option will not be exercisable later than
five years after its date of grant. To the extent that any Option is not
designated as an Incentive Stock Option or even if so designated does not
qualify as an Incentive Stock Option, it will constitute a Nonqualified Stock
Option.


The Purchase Price of an Option will not be less than 100% of the fair market
value of the underlying share of Common Stock on the date of grant, and if an
Incentive Stock Option is granted to a Ten Percent Holder, the Purchase Price of
the Option will not be less than 110% of the fair market value of the underlying
share of Common Stock on the date of grant.


A Plan participant may exercise an Option (i) by giving notice to the Company
specifying the number of whole Common Shares to be purchased and accompanying
the notice with full payment of the Purchase Price, (ii) if applicable, by
surrendering to the Company any Tandem SARs which are cancelled by reason of the
exercise and (iii) executing any documents that the Company requests. The
Purchase Price may be paid in the form permitted by the agreement relating to
the Option (including cash, the delivery of Common Shares, the withholding of
Common Shares, through a broker-dealer, or by a combination of cash, withheld
Common Shares and delivered Common Shares).




4

--------------------------------------------------------------------------------






In the event that an Option is not exercised by the last day on which it is
exercisable, and the Purchase Price is below the fair market value of a share of
Common Stock on such date by at least a minimum amount as may be determined by
the Committee or its delegate, the Option will be deemed exercised on that date,
and a number of Common Shares having a fair market value equal to the excess of
(i) the fair market value of the aggregate number of Common Shares subject to
the Option, to the extent then vested, minus (ii) the Purchase Price and any
required tax withholding and any applicable costs, will be issued to the holder
of the Option.


The Committee may specify additional Option terms in the Option agreement,
including whether the Option will be subject to a performance period and
performance measures. The agreement relating to the Option will also specify the
terms relating to the exercise, cancellation or other disposition of an Option
upon termination of employment or service with the Company.


The Plan expressly disallows the repricing of Options without stockholder
approval and expressly states that holders of an Option will not be entitled to
receive dividend equivalents with respect to the Common Shares subject to such
Option.


Stock Appreciation Rights


SARs are rights to receive, without payment of a purchase or exercise price,
Common Shares (including shares of Restricted Stock) or, to the extent provided
in the award terms, cash or a combination thereof, based on the increase in the
value of the number of Common Shares specified in the SAR. The SAR agreement
will specify whether the SAR is a Tandem SAR or a Free-Standing SAR. A Tandem
SAR provides the Plan participant with a choice of exercising an Option or SAR,
with the exercise of one eliminating the right to exercise the other.


The base price of a Tandem SAR will be the Purchase Price of the related Option.
The base price of a Free-Standing SAR will not be less than 100% of the fair
market value of the underlying Common Shares on the date of grant.


SARs may be exercised at such times and in such installments as established by
the Committee. Under the terms of the Plan, no SAR will be exercisable later
than ten (10) years after the date of grant; provided, however, that no Tandem
SAR will be exercised later than the expiration, cancellation, forfeiture or
other termination of the related Option. A Plan participant may exercise an SAR
by (i) giving written notice to the Company specifying the number of whole SARs
that are being exercised and (ii) executing any documents that the Company
requests. In the case of a Tandem SAR, a Plan participant will also surrender to
the Company any Options that were cancelled by reason of such exercise.


In the event that a SAR is not exercised by the last day on which it is
exercisable, and the base price is below the fair market value of a share of
Common Stock on such date by at least a minimum amount as may be determined by
the Committee or its delegate, the SAR shall be deemed exercised on such date,
and a number of Common Shares having a fair market value equal to the excess of
(i) the fair market value of the aggregate number of Common Shares subject to
such SAR, to the extent vested on such date, minus (ii) the base price and any
required tax withholding and any applicable costs, shall be issued to the holder
of such award.


Each SAR will be subject to any other terms and conditions that the Committee
determines, including whether the SAR will be subject to performance measures
and the terms relating to the exercise, cancellation or other disposition of an
SAR upon termination of employment or service with the Company.




5

--------------------------------------------------------------------------------






The Plan expressly disallows the repricing of SARs without stockholder approval
and expressly states that holders of an SAR will not be entitled to receive
dividend equivalents with respect to the Common Shares subject to such SAR.


Restricted Stock


Restricted Stock consists of Common Shares that during a period designated by
the Committee (the “Restriction Period”) may not be sold, transferred, assigned,
pledged, hypothecated or otherwise encumbered or disposed of by a Plan
participant. During the Restriction Period, the Common Shares subject to the
Restricted Stock Award will be held by a custodian in book entry form with the
restrictions on the Common Shares noted. Upon termination of any applicable
Restriction Period (and the satisfaction or attainment of applicable performance
measures), subject to the Company’s right to require payment of any taxes, the
restrictions shall be removed from the requisite number of any Common Shares
that are held in book entry form.


Unless otherwise set forth in the award terms, a Plan participant who receives a
Restricted Stock Award will have, before the Restriction Period expires, the
ownership rights of the Common Shares subject to the award. These ownership
rights include the right to vote and receive dividends or other distributions
made with respect to such Common Shares; except that any such distribution or
dividend will be deposited with the Company and be subject to the same
restrictions that apply to the Common Shares with respect to which such
distribution or dividend was made.


Each Restricted Stock Award will be subject to any other terms and conditions
that the Committee determines, including the vesting of the Restricted Stock
Award for continued service to the Company or upon the satisfaction of any
performance measures, and terms relating to the forfeiture and cancellation of a
Restricted Stock Award upon termination of employment or service with the
Company.


Restricted Stock Units


A Restricted Stock Unit Award is a right to receive a specified number of Common
Shares (or, to the extent permitted in the award terms, a cash payment equal to
the fair market value of such Common Shares), subject to the expiration of a
specified Restriction Period. Common Shares subject to a Restricted Stock Unit
Award are not issued at the time the award is granted, but instead are issued
when the Restricted Stock Unit Award becomes vested and is settled in accordance
with the terms and conditions of the Plan and the award terms.


The award terms will specify whether the Plan participant is entitled to receive
dividend equivalents with respect to the number of Common Shares subject to the
award. Any such dividend equivalents will be subject to the same vesting
conditions that apply to the Common Shares subject to the award. Prior to the
settlement of a Restricted Stock Unit Award in Common Shares, the Plan
participant will have no rights as a stockholder of the Company with respect to
the Common Shares subject to the award. Each Restricted Stock Unit Award will be
subject to any other terms and conditions that the Committee determines,
including the vesting of the Restricted Stock Unit Award for continued service
to the Company or upon the satisfaction of any performance measures, and terms
relating to the forfeiture and cancellation of a Restricted Stock Unit Award
upon termination of employment or service with the Company.




6

--------------------------------------------------------------------------------






Deferred Stock Units


A Deferred Stock Unit Award is a right to receive a specified number of Common
Shares (or, to the extent permitted in the award terms, a cash payment equal to
the fair market value of such Common Shares), at a time in the future, which is
not subject to a Restriction Period or other vesting conditions (other than the
minimum vesting period described below). Common Shares subject to a Deferred
Stock Unit Award are not issued at the time the award is granted, but instead
are issued when the award is settled in accordance with the terms and conditions
of the Plan and the award terms.


The award terms will specify whether the Plan participant is entitled to receive
dividend equivalents with respect to the number of Common Shares subject to the
award. Prior to the settlement of a Deferred Stock Unit Award in Common Shares,
the Plan participant will have no rights as a stockholder of the Company with
respect to the Common Shares subject to the award. Each Deferred Stock Unit
Award will be subject to any other terms and conditions that the Committee
determines.


Performance Awards


The Committee may grant Performance Share Awards or Performance Unit Awards. A
Performance Share Award is a right to receive, contingent upon the attainment of
specified performance measures during a performance period, a specified number
of Common Shares (including Restricted Stock), cash representing the value of
such shares, or a combination of both. A Performance Unit Award is a right to
receive, contingent upon the attainment of specified performance measures during
a performance period, a specified amount of cash, Common Shares (including
Restricted Stock) having a value equal to such cash amount, or a combination of
both. The value, if any, of a Performance Share Award and Performance Unit Award
will be determined by the degree to which the performance measures have been
achieved during the performance period.


The performance measures may include, without limitation, one or more of the
following measures, each of which may be based on absolute standards or peer
industry group comparatives and may be applied at various organizational levels
(e.g., corporate, business unit, division): (1) cumulative shareholder value
added (SVA), (2) customer satisfaction, (3) revenue, (4) primary or
fully-diluted earnings per Common Share, (5) net income, (6) total shareholder
return, (7) earnings before interest and taxes (EBIT), (8) cash flow, including
operating cash flows, free cash flow, discounted cash flow return on investment
and cash flow in excess of cost of capital, or any combination thereof, (9)
economic value added, (10) return on equity, (11) return on capital, (12) return
on assets, (13) net operating profits after taxes, (14) stock price increase,
(15) return on sales, (16) debt to equity ratio, (17) payout ratio, (18) asset
turnover, (19) ratio of share price to book value of shares, (20) price/earnings
ratio, (21) employee satisfaction, (22) diversity, (23) market share, (24)
operating income, (25) pre-tax income, (26) safety, (27) diversification of
business opportunities, (28) expense ratios, (29) total expenditures, (30)
completion of key projects, (31) dividend payout as percentage of net income,
(32) earnings before interest, taxes, depreciation and amortization (EBITDA), or
(33) any individual performance objective related to the Company, any subsidiary
or the Company’s or subsidiary’s business. Such individual performance measures
related to the Company, a subsidiary or the Company’s or subsidiary’s business
may include, without limitation: (A) production-related factors such as
generating capacity factor, performance against the INPO index, generating
equivalent availability, heat rates and production cost, (B) transmission and
distribution-related factors such as customer satisfaction, reliability (based
on outage frequency and duration), and cost, (C) customer service-related
factors such as customer satisfaction, service levels and responsiveness and bad
debt collections or losses, and (D) relative performance against other similar




7

--------------------------------------------------------------------------------






companies in targeted areas. The measures may be weighted differently for
participants based on their management level and the extent to which their
responsibilities are primarily corporate or business unit- related, and may be
based in whole or in part on the performance of the Company, a subsidiary,
division and/or other operational unit under one or more of such measures. The
Committee, in its sole discretion, may amend or adjust the performance measures
or other terms and conditions of an outstanding award in recognition of unusual
or nonrecurring events affecting the Company or its financial statements or
changes in law or accounting principles.


The award terms will specify whether such award may be settled in Common Shares
(including shares of Restricted Stock) or cash or a combination thereof. Payment
in respect of a Performance Share Award or a Performance Unit Award will be made
at such time or times determined by the Committee. Prior to the settlement of a
Performance Share Award or a Performance Unit Award in Common Shares or
Restricted Stock, the holder of the award will have no rights as a stockholder
of the Company with respect to any Common Shares subject to the award.


Each Performance Share Award and Performance Unit Award will be subject to such
other terms and conditions that the Committee determines, including the
forfeiture and cancellation of such Awards upon termination of employment or
service with the Company.


Additional Plan Provisions


Minimum Vesting. The Plan provides for a minimum vesting period of one year
(other than awards that in the aggregate do not exceed 5% of the total number of
Common Shares available under the Plan), subject to certain exceptions described
in the Plan.


Adjustments. In the event of certain types of equity restructurings that causes
the per share value of the Common Shares to change, such as a stock dividend,
stock split, spinoff, rights offering or recapitalization through an
extraordinary cash dividend, the Committee will appropriately adjust awards
under the Plan. In the event of any other change in corporate capitalization,
including a merger, consolidation, reorganization, or partial or complete
liquidation of the Company, equitable adjustments may be made as determined to
be appropriate and equitable by the Committee to prevent dilution or enlargement
of rights of participants.


Change in Control. In the event of a change in control, the Board may, in its
discretion, provide that (i) some or all outstanding Options and SARs will
become exercisable in full or in part, (ii) the restriction period applicable to
some or all outstanding Restricted Stock Awards and Restricted Stock Unit Awards
will lapse in full or in part, (iii) the performance period applicable to some
or all outstanding awards will lapse in full or in part, and (iv) the
performance measures applicable to some or all outstanding awards will be deemed
satisfied at the target or any other level not exceeding the maximum levels
allowable under their respective terms. In addition, the Board may, in its
discretion, require that shares of capital stock of the company resulting from
such change in control, or the parent thereof, be substituted for some or all of
the Common Shares subject to outstanding awards as determined by the Board,
and/or require outstanding awards to be surrendered to the Company in exchange
for a payment of cash, shares of common stock in the Company resulting from the
change in control, or the parent thereof, or a combination of cash and shares.


Under the terms of the Plan, a change in control is generally defined as the
occurrence of any one of the following events: (i) an unapproved change in the
Board during any 24-month period resulting in the incumbent directors ceasing to
constitute at least a majority of the Board; (ii) certain acquisitions of




8

--------------------------------------------------------------------------------






20% or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board; (iii) the completion
of certain reorganizations, mergers, or consolidations or sales or other
dispositions of more than 50% of the operating assets of the Company (determined
on a consolidated basis) where the Company’s pre-transaction shareholders do not
own more than 60% of the outstanding shares and voting power of the resulting
corporation in substantially the same proportions, other than in connection with
a sale-leaseback or other arrangement resulting in the continued utilization of
such assets (or the operating products of such assets) or (iv) approval by the
Company’s stockholders of a plan of complete liquidation or dissolution of the
Company, other than a plan of liquidation or dissolution which results in the
acquisition of all or substantially all of the assets of the Company by an
affiliated company.


Withholding. The Company may deduct from any payments under the Plan any
federal, state, local or other taxes required to be withheld or paid with
respect to an award. Under the Plan, no cash payment will be made with respect
to an award and no Common Shares will be issued or certi ficates delivered until
all withholding taxes have been paid (or arranged to be paid to the Company’s
satisfaction).


Amendments. The Committee may amend the Plan as it deems advisable, subject to
stockholder approval if required by law, rule or regulation and any rule of the
Nasdaq Global Select Market. No amendment of the Plan or of any outstanding
award may materially impair the rights of a holder of the award without the
holder’s consent.


Plan Termination. The Plan will terminate on April 28, 2030, unless terminated
earlier by the Board. Termination of the Plan will not affect any award granted
prior to termination. Awards may be made at any time prior to the termination of
the Plan.


Non-Transferability. Awards may not be transferred by the Plan participant,
except by will, the laws of descent and distribution or pursuant to any
beneficiary designation procedures established by the Company or, to the extent
expressly permitted by the award terms, to the Plan participant’s family
members, a trust or entity established by the Plan participant for estate
planning purposes or a charitable organization designated by the Plan
participant.


Clawback Policy. Awards granted under the Plan and any cash payment or Common
Shares delivered pursuant to an award are subject to forfeiture and recovery by
the Company pursuant to any clawback or recoupment policy which the Company may
adopt from time to time, including any policy which the Company may be required
to adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act or
as otherwise required by law.


Restrictive Covenants. If the holder of an Option, SAR, Restricted Stock Unit
Award or Performance Unit Award breaches his or her obligations to the Company
under a noncompetition, non-solicitation, confidentiality, intellectual property
or other restrictive covenant, each award shall be cancelled and, if applicable,
shall cease to be exercisable as of the date the holder breached such
obligation, and the Company thereafter may require the repayment of any amounts
received by such holder in connection with such award.




9

--------------------------------------------------------------------------------






REOFFERS AND RESALES


Plan participants deemed to be “affiliates” of the Company within the meaning of
Rule 405 under the Securities Act of 1933, as amended (the “Securities Act”),
may only resell Common Shares, including shares acquired by exercise of an
Option or SAR, pursuant to an effective registration statement under the
Securities Act, Rule 144 under the Securities Act or another appropriate
exemption from registration. Generally, an “affiliate” is one who controls, is
controlled by or is under common control with an issuer, such as a director and
certain corporate officers. Anyone who may be considered an affiliate of the
Company should consult with legal counsel before selling any Common Shares.


The restrictions imposed by Section 16 of the Exchange Act, upon any of the
Company’s directors or officers will apply to awards under the Plan. In general,
any grant under the Plan to a person subject to Section 16 will be exempt from
the short-swing liability (but not the reporting) provisions of Section 16.
However, sales of Common Shares by such a person will generally be subject to
the short-swing liability and reporting provisions of Section 16. Plan
participants subject to Section 16 should consult with legal counsel before
engaging in any transaction in Common Shares.


CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES


The following discussion of certain anticipated U.S. federal income tax
consequences to Plan participants is based on the Code as currently in effect,
and existing laws, judicial decisions and administrative rulings and
regulations, all of which are subject to change, prospectively or retroactively.
In addition to being subject to the federal income tax consequences described
below, a Plan participant may also be subject to other U.S. federal taxes and
state, local and non-U.S. taxes in the jurisdiction in which he or she works
and/or resides. EACH AWARD RECIPIENT SHOULD CONSULT HIS OR HER PERSONAL TAX
ADVISOR TO DETERMINE THE TAX CONSEQUENCES APPLICABLE TO PARTICIPATION IN THE
PLAN.


Nonqualified Stock Options


A Plan participant who receives a Nonqualified Stock Option will not recognize
any taxable income as a result of the grant. When a Plan participant exercises a
Nonqualified Stock Option, the Plan participant will recognize compensation
taxable as ordinary income equal to the excess, if any, of the fair market value
of the Common Shares purchased (determined on the date of exercise) over their
Purchase Price. The tax basis of the Common Shares purchased will be equal to
the Purchase Price paid plus the amount of compensation recognized by the Plan
participant, and the holding period for the shares will begin on the day after
they are transferred to the Plan participant.


Incentive Stock Options


A Plan participant who receives an Incentive Stock Option will not recognize
taxable income at the time of grant or at the time of exercise, except that the
excess, if any, of the fair market value of the Common Shares purchased
(determined as of the date of exercise) over their Purchase Price is included in
alternative minimum taxable income subject to the alternative minimum tax.


If a Plan participant exercises an Incentive Stock Option and does not dispose
of the Common Shares acquired within the period ending on the later of (i) two
years after the Option was granted and (ii) one year after the date when the
shares are transferred to the Plan participant (any disposition within this
period, a “disqualifying disposition”), then upon disposition of the Common
Shares: (1) the amount,




10

--------------------------------------------------------------------------------






if any, realized in excess of the Purchase Price will be treated as long-term
capital gain and (2) the amount, if any, by which the Purchase Price exceeds the
amount realized upon the disposition will be treated as long-term capital loss.


If a Plan participant exercises an Incentive Stock Option and disposes of the
Common Shares acquired in a disqualifying disposition, then upon disposition of
the shares:


(1) if the amount realized upon disposition is equal to or greater than the
Common Shares’ fair market value on the date of exercise: (a) the amount, if
any, by which the fair market value on the date of exercise exceeds the Purchase
Price will be treated as compensation taxable as ordinary income to the Plan
participant in the year of the disposition; and (b) the amount, if any, realized
in excess of the fair market value on the date of exercise will be treated as
short- term or long-term capital gain, depending on the Plan participant’s
holding period for the Common Shares;


(2) if the amount realized upon the disposition is less than the Common Shares’
fair market value on the date of exercise but not less than the Purchase Price,
the excess of the amount realized upon the disposition over the Purchase Price
will be treated as compensation taxable as ordinary income to the Plan
participant in the year of disposition;


(3) if the amount realized upon the disposition is less than the Purchase Price,
the excess of the Purchase Price over the amount realized will be treated as
short-term or long-term capital loss, depending on the Plan participant’s
holding period for the Common Shares; and


(4) notwithstanding subparagraphs (2) and (3) of this paragraph, if the
disqualifying disposition is a transaction (such as a sale between related
parties or a gift) in which any loss, if sustained, would not have been
recognized under the Code, the amount, if any, by which the Common Shares’ fair
market value on the date of exercise exceeds the Purchase Price will be treated
as compensation taxable as ordinary income to the Plan participant in the year
of disposition.


If a Plan participant pays the Purchase Price of an Incentive Stock Option in
cash, the basis for the shares will be equal to the Purchase Price plus, in the
case of a disqualifying disposition, the amount of ordinary income recognized by
the Plan participant, and the holding period will commence on the day after the
date the Common Shares are transferred to the Plan participant.


Use of Previously-Owned Shares to Pay Purchase Price


If a Plan participant pays the Purchase Price of a Nonqualified Stock Option by
tendering previously owned Common Shares, the Plan participant will not
recognize any taxable income with respect to the delivered Common Shares solely
by reason of such delivery, and the Plan participant’s tax basis for the Common
Shares received equal to the number of Common Shares delivered will be equal to
his or her tax basis in the Common Shares used to pay the Purchase Price. The
holding period for such Common Shares will include the period of time during
which the Common Shares used to pay the Purchase Price were held. The Plan
participant’s basis for the Common Shares received in excess of the number of
Common Shares delivered will equal the fair market value of the Common Shares
used to determine the amount of taxable compensation arising from the exercise
of the Nonqualified Stock Option. The holding period for the excess Common
Shares will commence on the day after the date the Common Shares are transferred
to the Plan participant.




11

--------------------------------------------------------------------------------






If a Plan participant pays the Purchase Price of an Incentive Stock Option by
tendering previously owned Common Shares, the Plan participant will not
recognize any taxable income with respect to the delivered Common Shares solely
by reason of such delivery unless the Plan participant delivers Common Shares
previously acquired upon exercise of an Incentive Stock Option and such delivery
constitutes a disqualifying disposition. If such delivery constitutes a
disqualifying disposition, the difference between the fair market value of the
delivered Common Shares on the date they were acquired by exercise of the
Incentive Stock Option and the Purchase Price for the delivered Common Shares
will be treated as compensation taxable as ordinary income to the Plan
participant in the year of disposition and the Plan participant will not
recognize any other income by reason of the disposition. The Plan participant’s
basis for the number of Common Shares received equal to the number of Common
Shares delivered will be the same as for the Common Shares delivered, except
that the basis of the Common Shares received will be increased by any taxable
compensation recognized as the result of the disqualifying disposition. The
holding period for the number of Common Shares received equal to the number of
Common Shares delivered will include the period of time during which the Common
Shares used to pay the Purchase Price were held for purposes of determining
whether any gain or loss subsequently recognized is short-term or long-term, but
not for purposes of determining the period of time during which a sale of the
Common Shares would constitute a disqualifying disposition. The Plan
participant’s basis for Common Shares received in excess of the number of Common
Shares delivered will be zero and the Plan participant’s holding period for the
excess shares will commence on the day after the date the Common Shares are
transferred to the Plan participant.


Stock Appreciation Rights


A Plan participant who receives an SAR will not recognize any taxable income as
a result of the grant. When an SAR is exercised, the Plan participant will
recognize compensation taxable as ordinary income in an amount equal to the fair
market value on the date of exercise of any Common Shares received upon exercise
and any cash paid instead of shares. The tax basis of any shares received will
be equal to the amount of compensation recognized in respect of those shares,
and the Plan participant’s holding period for those shares will begin on the day
after the date on which the shares are transferred to the Plan participant.


Restricted Stock


A Plan participant who receives Common Shares pursuant to a Restricted Stock
Award and which are subject to restrictions constituting a substantial risk of
forfeiture under Section 83 of the Code will not recognize any taxable income as
the result of the grant (unless the Plan participant makes an “83(b) election”
as described below), but will recognize compensation taxable as ordinary income
on the date that the Restriction Period lapses (or on such other date on which
the restrictions constituting a substantial risk of forfeiture lapse), in an
amount equal to the fair market value of the shares on such date, reduced by the
amount, if any, paid for the shares. The tax basis of the shares will be equal
to the amount of compensation recognized plus the amount, if any, paid for the
shares, and the holding period for the shares will begin on the date on which
the Restriction Period (or such other date on which the restrictions
constituting a substantial risk of forfeiture) lapses. Dividends paid on
Restricted Stock Awards prior to the date on which compensation is recognized
will be treated as compensation for federal income tax purposes when received. A
Plan participant who has received a Restricted Stock Award may elect to be taxed
on the date of grant (an “83(b) election”). Any 83(b) election must be made with
the Internal Revenue Service by the Plan participant no later than 30 days after
the date of grant and cannot later be revoked. If the Plan participant makes an
83(b) election, the Plan participant will recognize compensation




12

--------------------------------------------------------------------------------






taxable as ordinary income on the date of grant equal to the fair market value
of the Common Shares on that date, reduced by the amount, if any, paid for the
shares. If the Common Shares subject to an 83(b) election are later forfeited by
the Plan participant, the Plan participant will not be entitled to any
deduction, refund or loss for the compensation recognized with respect to the
forfeited shares.


Restricted Stock Units


A Plan participant who receives a Restricted Stock Unit Award will not recognize
any taxable income as a result of the grant. When the Restriction Period (or
other restrictions) applicable to the Restricted Stock Unit Award lapses and the
Common Shares subject to the Restricted Stock Unit Award are transferred (or
cash equal to the fair market value thereof is paid) to the Plan participant,
the Plan participant will recognize compensation taxable as ordinary income in
an amount equal to the fair market value of the transferred Common Shares on the
date of transfer (or the amount of cash paid to the Plan participant). The tax
basis of the shares received will be equal to the amount of compensation
recognized, and the holding period for those shares will commence on the day
following the date on which the shares are transferred to the Plan participant.
Any dividend equivalents paid on Restricted Stock Unit Awards will be included
as compensation for federal income tax purposes when received.


Deferred Stock Units


A Plan participant who receives a Deferred Stock Unit will not recognize any
taxable income as a result of the grant. When the award vests and the Common
Shares subject to the award are transferred (or cash equal to the fair market
value thereof is paid) to the Plan participant, the Plan participant will
recognize compensation taxable as ordinary income in an amount equal to the fair
market value of the transferred Common Shares on the date of transfer (or the
amount of cash paid to the Plan participant). Deferred Stock Units may be
subject to Section 409A, and the failure of any award of deferred stock that is
subject to Section 409A to comply with Section 409A may result taxable income to
the participant upon the grant or vesting of the award. Furthermore, an
additional 20% penalty tax may be imposed pursuant to Section 409A, and,
potentially, certain interest penalties may apply.


Performance Share and Performance Unit Awards


A Plan participant to whom a Performance Share Award or Performance Unit Award
is granted will not recognize taxable income as a result of the grant. The Plan
participant will recognize compensation taxable as ordinary income at the time
cash or Common Shares are paid or transferred to him or her pursuant to the
award in an amount equal to the cash payment or fair market value of the Common
Shares received at such time. The tax basis of any Common Shares received by the
holder pursuant to a Performance Award will equal the amount of compensation
recognized and the holding period will commence on the day following the date on
which the shares are transferred to the Plan participant.


General


Any compensation includable in the gross income of a Plan participant who is an
employee will generally be subject to applicable federal, state and local income
tax withholding.


The Company will generally be allowed a deduction for amounts of compensation
recognized by Plan participants, except to the extent the limitations of Section
162(m) of the Code, or other restrictions on the deduction of compensation, are
applicable.




13

--------------------------------------------------------------------------------






The discussion set forth above is intended only as a summary and does not
purport to be a complete explanation of all potential tax effects relevant to
Plan participants. Accordingly, all Plan participants should consult their own
tax advisors concerning the federal, state, local and non-U.S. income and other
tax considerations relating to awards and rights thereunder.


OTHER INFORMATION


The Company will provide, without charge, to each Plan participant a copy of any
documents that have been incorporated by reference in Item 3 of Part II of the
Company’s registration statements on Form S-8, filed with the Securities and
Exchange Commission on May 27, 2020, and such documents are incorporated by
reference herein. Requests for such documents should be made, orally or in
writing, to Exelon Corporation, Attn: Corporate Secretary, 10 South Dearborn
Street, P.O. Box 805379 Chicago, Illinois, 60680, telephone number (800)
483-3220. Stockholder communications and other reports furnished to stockholders
of the Company may be obtained upon oral or written request from the Company’s
Corporate Secretary at the address or telephone number above.


The information in this prospectus will be updated regularly by an appendix, a
new prospectus or by including information in the most recent annual report to
stockholders or the most recent proxy statement of the Company. If you are
referring to this prospectus after the lapse of a significant period of time
from the date of its initial publication, you should obtain and refer to all
such updates. If you receive an appendix after you receive this prospectus, you
should keep it with this prospectus and refer to it whenever you refer to this
prospectus.




14